Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 April 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            Dear Marquis
                            Head Quarters New Windsor 8th April 1781.
                        
                        It is General duPortails desire that Colo. Gouvion may return to him. Independant of the occasion which there
                            may be for him here, there is another reason which operates against his going with you, it is, that he would interfere with
                            Colo. Kosciusko who has been considered as the commanding Engineer with the southern Army. I am with very great Regard
                            Dear Marquis Yr &c.

                    